                                                                                                                                                          
                       EXHIBIT   10.34

AGREEMENT FOR EXECUTIVE SERVICES

        THIS AGREEMENT is made by SAGENT TECHNOLOGY, INC., located at 800 West
El Camino Real, Suite 300, Mountain View, CA 94040, its successors and its
subsidiaries worldwide ("Sagent" or the "Company") and, ANDRE M. BOISVERT, an
individual residing at 1617 Liatris Lane, Raleigh, NC 27613 ("Executive"),
effective this 22nd day of July, 2002, for the purpose of setting forth the
exclusive terms and conditions by which Sagent will acquire Executive's services
on a temporary basis.

        This Agreement, the Exhibits hereto, and Executive's Indemnification
Agreement dated April 13, 2001, represent the entire agreement and understanding
between the parties as to the subject matter hereof, and supersede and replace
any prior or contemporaneous agreements that the Company may have with the
Executive, whether written or oral, regarding such subject matter.

        In consideration of the mutual obligations specified in this Agreement,
and any compensation paid to Executive for his services, the parties agree to
the following:

 1.  WORK AND PAYMENT Executive will be employed as the Company's interim Chief
     Executive Officer. Attached to this Agreement as Exhibit A hereto is a
     statement of the work to be performed by Executive, Executive's rate of
     payment for such work, expenses to be paid in connection with such work,
     the specific Sagent facility and work area which shall be made accessible
     to Executive and such other terms and conditions as shall be deemed
     appropriate or necessary for the performance of the work.
     
 2.  NONDISCLOSURE AND TRADE SECRETS; OWNERSHIP OF WORK PRODUCT During the
     Services Term (as defined below) and thereafter, Executive shall not,
     without the prior written consent of the Board of Directors, disclose or
     use for any purpose (except in the course of providing services to the
     Company under this Agreement or as a member of the Board of Directors and
     in furtherance of the business of the Company or any of its affiliates or
     subsidiaries) any confidential information or proprietary data of the
     Company. Executive agrees to execute the Company's standard form of
     Confidentiality, Assignment, and Restrictions Agreement as modified so as
     not to conflict with the provisions of this Agreement and expressly
     omitting Section 1 (Duty to Devote Full Time and To Avoid Conflict of
     Interest), Section 6 (Covenant Not To Compete), Section 7 (Inducing
     Employees to Leave Employer; Employment of Employees) and Section 8
     (Nonsolicitation of Business). The form of Confidentiality, Assignment, and
     Restrictions Agreement, as modified, is attached as Exhibit B hereto and
     incorporated herein by reference.
     
 3.  TERMINATION This Agreement is for the period from July 22, 2002 through
     July 22, 2003 (the "Services Term"). The employment relationship is
     "at-will" and may be terminated by either party at any time for any reason
     with or without notice; provided, however, that should Sagent termination
     the employment relationship for reasons other than gross misconduct,
     Executive shall be entitled to the Termination Payment (as defined below).
     This contract is non-transferable and therefore in the event of a change of
     control of the company, the company agrees to pay the Executive a lump sum
     equivalent to one year's base contract compensation which is $240,000 USD
     (the "Termination Payment").
     
 4.  GENERAL This Agreement may not be modified, and no provision herein may be
     waived, unless mutually agreed upon in a writing signed by both parties.
     Additionally, a waiver by either party or a breach of any promise hereof by
     the other party shall not operate as, or be construed to constitute, a
     waiver of any subsequent breach by such other party.
     
 5.  ARBITRATION As an express condition of the Executive's employment with the
     Company, the Executive agrees to arbitrate any and all disputes or
     controversies arising out of this agreement pursuant to the Arbitration
     Agreement, which is attached hereto as Exhibit C and incorporated herein by
     reference.
     
 6.  INDEMNITY The Company will indemnify and provide a defense to the Executive
     pursuant to the terms of his Indemnification Agreement dated April 13, 2001
     to the full extent permitted by law with respect to any claims arising out
     of the performance of his duties under this Agreement.
     
 7.  NOTICES Notices and other communications provided for in this Agreement
     shall be in writing and shall be (i) delivered personally or (ii) sent by
     fax, (iii) overnight mail, or (iv) United States certified mail, return
     receipt requested, postage prepaid, to the addresses set forth in the
     preamble of this Agreement or to such other address or the attention of
     such other person as the recipient party has previously furnished to the
     other party in writing in accordance with this paragraph. With respect to
     the Company, notices shall be sent to the attention of the Chief Financial
     Officer. Such notices or other communications shall be effective upon
     delivery if delivered personally or by fax, one day after delivery if
     delivered via overnight mail, or three days after delivery if they have
     been mailed via United States certified mail.
     
 8.  TAXES All payments made pursuant to this agreement shall be subject to
     withholding of applicable income and employment taxes.
     
 9.  BENEFITS During the Services Term, the Executive shall be entitled to
     participate in employee benefit plans or programs of the Company, if any,
     to the extent that his position, tenure, salary, age, health and other
     qualifications make him eligible to participate, subject to the rules and
     regulations applicable thereto.
     
 10. COUNTERPARTS This Agreement may be executed in one or more counterparts,
     none of which need contain the signature of more than one party hereto, and
     each of which shall be deemed to be an original, and all of which together
     shall constitute a single agreement.
     

        Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law. In the event
that any provision of this Agreement is found to be legally unenforceable, such
unenforceability shall not prevent enforcement of any other provision of the
Agreement and this Agreement will be deemed to be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein

        The laws of the State of California applicable to agreements made and to
be fully performed therein, without regard to choice of law rules, shall govern
this Agreement.


[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.


SAGENT TECHNOLOGY, INC.                                     EXECUTIVE



By:                                                                                    
By:                                               
                                                                                               
Andre M. Boisvert

Date:                                                                                 
Date:                                             

                                                                                                       
###-##-####                  
                                                                                                       
Tax ID Number





EXHIBIT A


Work to be performed: Execute all duties normally associated with that of being
Chief Executive Officer. Additionally, Executive agrees to assist management in
identifying key strategic alliance partners. Once identified, assist management
in getting these key alliance partners to license Sagent's technology either
under a VAR or OEM agreement. In the event that one of these strategic partners
makes an offer to purchase the company and the Sagent Board of Directors deems
it to be in the best interest of its shareholders to accept such offer,
Executive agrees to assist management and the Sagent Board of Directors in
getting the transaction consummated. Executive's employment with the Company
shall not preclude him from being employed by, rendering consulting services to,
or serving on the boards of directors of other entities, so long as such
employment and/or services do not materially interfere or conflict with his
responsibilities to the Company.

Rate of Payment: $250 per hour (exclusive of expenses) payable in accordance
with the Company's normal payroll practices. It is anticipated that Executive
will work ten (10) days (i.e., 80 hours) per month for an aggregate of $20,000
per month in compensation (exclusive of expenses). Records of time worked and
receipts for expenses will be submitted by Executive and will be payable
promptly upon receipt in accordance with the Company's reimbursement policies
and practices for senior executive officers. In the event that the Company
requires the Executive to work in excess of the base eighty (80) hours per
month, the Company will pay the Executive $2,000 per additional eight hours
worked ($250/hour) plus reasonable expenses.

Expenses to be paid: All normal travel, telephone and office related expenses
incurred in furtherance of the Company's business. Travel expenses to be paid as
they are incurred in accordance with the Company's reimbursement policies and
practices for senior executive officers.

Where work is to be performed: Work sites will be the Executive's home office in
North Carolina; Sagent's headquarter facilities in Mountain View, CA, Sagent's
various field offices and various customer and partner locations.

 


EXHIBIT B

        Confidentiality, Assignment and Restrictions Agreement

        This Confidentiality, Assignment and Restrictions Agreement
("Agreement") is entered into between Sagent Technology, Inc. ("Employer"), and
Andre M. Boisvert ("Employee"). In consideration of the employment or continued
employment of Employee by Employer, Employee agree as follows:

        1. Information Disclosed Remains Property of Employer

        All ideas, concepts, information, and written material disclosed to
Employee by Employer, or acquired from a customer or prospective customer of
Employer, are and shall remain the sole and exclusive property and proprietary
information of Employer or such customers, and are disclosed in confidence by
Employer or permitted to be acquired from such customers in reliance on
Employee's agreement to maintain them in confidence and not to use or disclose
them to any other person except in furtherance of Employer's business.

        2. Inventions and Creations Belong to Employer

        Any and all inventions, discoveries, improvements, or creations
(collectively "Creations") which Employee has conceived or made or may conceive
or make during the period of employment in any way, directly or indirectly,
connected with Employer shall be the sole and exclusive property of Employer.
Employee agrees that all copyrightable works created by Employee or under
Employer's direction in connection with Employer's business are "works made for
hire" and shall be the sole and complete property of Employer and that any and
all copyrights to such works shall belong to Employer. To the extent such works
are not deemed to be "works made for hire," Employee hereby assigns all
proprietary rights, including copyright, in these works to Employer without
further compensation.

        Employee further agrees to (i) disclose promptly to Employer all such
Creations which Employee has made or may make solely, jointly, or commonly with
others, (ii) assign all such Creations to Employer, and (iii) execute and sign
any and all applications, assignments, or other instruments which Employer may
deem necessary in order to enable it, at its expense, to apply for, prosecute,
and obtain copyrights, patents or other proprietary rights in the United States
and foreign countries or in order to transfer to Employer all right, title, and
interest in said Creations. Employee is not required to assign rights developed
by Employee on his or her own time without using Employer's equipment, supplies,
facilities or trade secrets and that do not relate to inventions that 1) result
from worked performed at Employer or 2) relate to employers business or
anticipated research or development of Employer or otherwise are exempted by
Labor Code Section 2870. 

        Employee agrees to attach a list of any concept, idea, invention or work
Employee claims is owned before the date of the agreement.

        3. Confidentiality

                a. Definition. During the term of employment with Employer,
Employee will have access to and become acquainted with various trade secrets
and other proprietary and confidential information which are owned by Employer
and which are used in the operation of Employer's business. "Trade secrets and
other proprietary and confidential information" consist of, for example, and not
intending to be inclusive, (i) software (source and object code), algorithms,
computer processing systems, techniques, methodologies, formulae, processes,
compilations of information, drawings, proposals, job notes, reports, records,
and specifications, and (ii) information concerning any matters relating to the
business of Employer, any of its customers, customer contacts, licenses, the
prices it obtains or has obtained for the licensing of its software products and
services, or any other information concerning the business of the Employer and
Employer's good will. 

                b. No Disclosure. Employee shall not disclose or use in any
manner, directly or indirectly, any such trade secrets and other proprietary and
confidential information either during the term of this Agreement or at any time
thereafter, except as required in the course of employment with Employer.

        4. Return of Material

Employee agrees that, upon request of Employer or upon termination of
employment, Employee shall turn over to Employer all documents, disks or other
computer media, or other material in his or her possession or under his or her
control that (i) may contain or be derived from ideas, concepts, Creations, or
trade secrets and other proprietary and confidential information, or (ii)
connected with or derived from Employee's services to Employer.

        5. Remedies - Injunction

        In the event of a breach or threatened breach by Employee of any of the
provisions of this Agreement, Employee agrees that Employer -- in addition to
and not in limitation of any other rights, remedies, or damages available to
Employer at law or in equity -- shall be entitled to a permanent injunction in
order to prevent or restrain any such breach by Employee or by Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with Employee.

        6. Severability

        In the event that any of the provisions of this Agreement shall be held
to be invalid or unenforceable in whole or in part, those provisions to the
extent enforceable and all other provisions shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included in this Agreement. In the event that any provision relating to the time
period or scope of restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or scope such court deems
reasonable and enforceable, then the time period or scope of restriction deemed
reasonable and enforceable by the court shall become and shall thereafter be the
maximum time period.

        7. Governing Law

        This Agreement shall be construed and enforced according to the laws of
the State of California. All legal actions arising under this Agreement shall be
instituted in, and both Employer and Employee consent to jurisdiction in, Santa
Clara County California. Provided the terms of this agreement are enforced and
valid, the prevailing party shall recover its attorney's fees.

        8. Agreement, Read, Understood, and Fair

        Employee has carefully read and considered all provisions of this
Agreement and agrees that all of the restrictions set forth are fair and
reasonable and are reasonably required for the protection of the interests of
Employer. Employee acknowledges that this agreement does not modify the at will
employment relationship of the Employee and Employer. Employee has had the
opportunity to have this agreement reviewed by independent counsel. 


___ I am attaching an appendix of prior owned inventions
___ I have no prior owned inventions


AGREED:

EMPLOYEE:
____________________________
Signature
____________________________
Name
____________________________
Title
____________________________
Address
____________________________

____________________________
Date





EXHIBIT C

        ARBITRATION AND EQUITABLE RELIEF AGREEMENT

        1. ARBITRATION. In consideration of Executive's employment with the
Company, the Company's promise to arbitrate all employment-related disputes and
Executive's receipt of the compensation and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive's employment with the Company, or the termination of Executive's
employment with the Company, including any breach of this Agreement, shall be
subject to binding arbitration rules set forth in California Code of Civil
Procedure Section 1280 through 1294.2, including Section 1283.05 (the "Rules")
and pursuant to California law. Disputes which Executive agrees to arbitrate,
and thereby agrees to waive any right to a trial by jury, include any statutory
claims under the state or federal law, including, but not limited to, claims
under title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, the
California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory claims. Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

        2. PROCEDURE. Executive agrees that any arbitration will be administered
by the American Arbitration Association ("AAA") and that the neutral arbitrator
will be selected in a manner consistent with its National Rules for the
Resolution of Employment Disputes. Executive agrees that the arbitrator shall
have the power to decide any motions brought to any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive also agrees
that the arbitrator shall have the power to award any remedies, including
attorneys' fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive shall pay the first $200.00 of any
filing fees associated with any arbitration initiated. Executive agrees that the
arbitrator shall administer and conduct any arbitration in a manner consistent
with the rules and that to the extent that the AAA's National Rules for the
Resolution of Employment Disputes conflict with the Rules, the Rules shall take
precedence. Executive agrees that the decision of the arbitrator shall be in
writing.

        3. REMEDY. Except as provided by the Rules and this Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided for and by
the Rules and this Agreement, neither Executive nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted. 

        4. AVAILABILITY OF INJUNCTIVE RELIEF. In addition to the right under the
Rules to petition to the court for provisional relief, Executive agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or any other agreement regarding
trade secrets, confidential information, nonsolicitation or Labor Code Section
2870. Executive understands that any breach or threatened breach of such an
agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefor and both parties hereby consent to the issuance of
an injunction. In the event either party seeks injunctive relief, the prevailing
party shall be entitled to recover reasonable costs and attorney fees.

        5. ADMINISTRATIVE RELIEF. Executive understands that this Agreement does
not prohibit Executive from pursuing an administrative claim with a local, state
or federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the Workers'
Compensation Board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

        6. VOLUNTARY NATURE OF THIS AGREEMENT. Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and has asked any
questions needed for Executive to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that Executive is
waiving his right to a jury trial. Finally, Executive agrees that he has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Agreement.

        This Exhibit C may be executed in one or more counterparts, none of
which need contain the signature of more than one party hereto, and each of
which shall be deemed to be an original, and all of which together shall
constitute a single agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date(s) set forth below:

 

SAGENT TECHNOLOGY,
INC.                                                                            
EXECUTIVE


By:                                                                                                                                                                                        
                                                                                                                                 
Andre M. Boisvert

Date:                                                                                                                         
Date:                                                   




